Citation Nr: 0921477	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-13 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and September 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina. The 
September 2005 rating decision assigned an initial evaluation 
of 0 percent for hearing loss, effective May 11, 2004.

The Veteran testified at a Board hearing in March 2008.  The 
Board remanded the matter for further development in April 
2008.


FINDINGS OF FACT

1.  The Veteran's service-connected hearing loss is 
manifested by no greater than Level I in each ear.

2.  The Veteran's tinnitus is not related to his active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 
(2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hearing Loss

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.1 (2008).  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assignment is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such "staged 
ratings" are not appropriate in this case because there is 
no evidence that the degree of hearing loss changed during 
the rating period.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2008).

The July 2004 VA audiological examination notes findings 
entitling the Veteran to a rating of 0 percent for bilateral 
hearing loss.  That examination revealed that the right ear 
had a 51 average decibel loss and the left ear had an average 
of 48 decibel loss.  Speech discrimination was 96 percent in 
the right ear and 92 percent in the left ear.  Based on these 
findings, each ear has a Roman Numeral I loss.  38 C.F.R. 
§ 4.85 Table VI.  This equates to an evaluation of 0 percent.  
38 C.F.R. § 4.85 Table VII.  The test results did not meet 
the criteria in 38 C.F.R. § 4.86 for using the alternative 
method of evaluating exceptional patterns of hearing loss.

The May 2008 VA audiological examination, the most recent of 
record, also shows findings entitling the Veteran to a rating 
of 0 percent for bilateral hearing loss.  That examination 
revealed that the right ear had a 46.25 average decibel loss 
and the left ear had an average of 43.75 decibel loss.  
Speech discrimination was 98 percent in the right ear and 100 
percent in the left ear.  Based on these findings, each ear 
has a Roman Numeral I loss.  38 C.F.R. § 4.85 Table VI.  This 
equates to an evaluation of 0 percent.  38 C.F.R. § 4.85 
Table VII.  The test results did not meet the criteria in 
38 C.F.R. § 4.86 for using the alternative method of 
evaluating exceptional patterns of hearing loss.

The Board also considered correspondence from Dr. Mundy, 
received in June 2004 and July 2005.  While this evidence was 
probative in establishing service connection for hearing 
loss, it does not include any speech discrimination or 
audiometric testing results needed for rating purposes.

Notations from the May 2008 VA examination indicate that the 
VA examiner elicited information from the Veteran concerning 
the functional effects of his disability under the ordinary 
conditions of daily life as required by the applicable 
regulatory provisions.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10).  
The Veteran reported that he must turn the volume on the TV 
and radio very loud to understand them and that he cannot 
hear things occurring behind him.

An extraschedular rating is not appropriate in this case.  
Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler rating standards.  The Veteran has not 
described any marked interference with employment due to his 
hearing loss disability, and there is no evidence of record 
to indicate anything exceptional about the Veteran's hearing 
loss compared to similarly situated veterans.  Thus, the 
schedular rating has been assigned appropriately.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Tinnitus

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then evidence of a continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


The Veteran's service treatment records are negative for 
complaints, treatment, or diagnosis of tinnitus.  The April 
1979 separation examination shows the ears and hearing to be 
normal.

By June 2004 correspondence, Dr. Mundy offered a diagnosis of 
tinnitus and noted the presence of tinnitus at the time when 
the Veteran was serving in Vietnam.  By July 2005 
correspondence, Dr. Mundy confirmed that his note of tinnitus 
in service was based on reported history from the Veteran.  
This history is inconsistent with the service treatment 
records, which note no such tinnitus during service.

The Veteran reported to the July 2004 VA examiner that he 
experiences tinnitus for 30 minutes after exposure to loud 
sounds.  The examiner stated that tinnitus after exposure to 
loud sounds is a normal response and indicates the need for 
hearing protection during exposure. 

The Veteran testified at the March 2008 Board hearing that 
his tinnitus is constant.

At the May 2008 VA examination, the Veteran reported that 
tinnitus is present all the time but worsens at night.  The 
examiner opined that the Veteran's current tinnitus is more 
likely related to the repeated exposure to loud sounds after 
service rather than in service.  The rationale is that until 
recently, the Veteran reported tinnitus after exposure to 
high-intensity sounds.  The examiner observed that, although 
the Veteran reported wearing ear protection after service, 
the protection must have been inadequate, ill-fitting, or 
improperly employed because it resulted in the intermittent 
tinnitus.  Such repeated and inadequately protected exposures 
will lead to constant or recurrent tinnitus.  The examiner 
also cites the Veteran's 1973 training as a machinist as 
another possible source of high noise levels post-service.  
This opinion was based on a thorough review of the Veteran's 
claims file and history.  Thus, the opinion that constant and 
recurrent tinnitus was caused by post-service noise exposure 
and not by exposure in service is given great weight.

Accordingly, the benefits sought on appeal are denied.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b)(2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Formerly, proper notice 
included asking the claimant to provide any evidence in his 
or her possession that pertains to the claim.  This element 
of notice was removed from 38 C.F.R. § 3.159, effective May 
30, 2008 as to applications for benefits pending before VA or 
filed thereafter.  Notice and Assistance Requirements, 73 
Fed. Reg. 23,353 (April 30, 2008).  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's May 2004 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
Veteran that it was ultimately his responsibility to see to 
it that any records pertinent to her claims are received by 
VA.  The Veteran was given the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), in July 2008.  

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection for hearing loss.  
In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective dates have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Because the notice provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  The Board finds no 
prejudice to the appellant in proceeding with its decision in 
the appeal from the initial evaluation assigned to him for 
hearing loss.

The Veteran is also challenging the denial of service 
connection for tinnitus.  As the claim for service connection 
is being denied, issues concerning the disability evaluation 
and the effective date of the award do not arise in this 
instance and there is no prejudice to the appellant in the 
timing of this notice.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has obtained the available service treatment 
records, VA treatment records, and private treatment records.  
VA examinations were conducted. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


